Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on November 30, 2021 is acknowledged.
2. The obviousness type of double patenting rejections were withdrawn in view of the terminal disclaimers.                                                                 
                                        Rejoinder of withdrawn claims
2. Claims 26-31 and 33-39 are drawn to allowable composition. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 40-41 are directed to a process dependent upon using the composition of allowable claims, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
                                             Allowable Subject Matter
3. Claims 26-31 and 33-41 are allowed.
                                             Reasons for Allowance
4. The following is an examiner's statement of reasons for allowance:
 The present invention is drawn to a composition comprising recombinase protein T6 UvsX H66S. The closest prior art (US 2005/0112631) does not teach said composition comprising T6 UvsX H66S protein as required by the instant claims. Thus the instant invention was not taught or obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637